Appeal from a judgment of the Allegany County Court (Larry M. Himelein, J), rendered January 19, 2007. The judgment convicted defendant, upon a jury verdict, of sexual abuse in the first degree and endangering the welfare of a child.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon a jury verdict, of sexual abuse in the first degree (Penal Law § 130.65 [3]) and endangering the welfare of a child (§ 260.10 [1]), defendant contends that he was denied a fair trial because County Court erred in referring to an indictment with respect to another victim that had been dismissed and in failing to charge the jury to disregard that reference. Defendant failed to preserve that contention for our review (see CPL 470.05 [2]; see also People v Norman, 1 AD3d 884 [2003], lv denied 1 NY3d 599 [2004]), and he also failed to preserve his remaining contentions for our review (see People v Simpson, 35 AD3d 1182, 1183 [2006], lv denied 8 NY3d 990 [2007]; see generally People v Huebert, 30 AD3d 1018 [2006], lv denied 7 NY3d 813 [2006]). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Present—Martoche, J.P., Centra, Lunn, Peradotto and Green, JJ.